     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 1 of 7 Page ID #:91



1     SAMANTHA CHOE (SBN: 252002)
      schoe@cov.com
2     ADDISON THOMPSON* (SBN: 330251)
      athompson@cov.com
3     SYLVIA HUANG (SBN: 313358)
      syhuang@cov.com
4     ANNIE SHI (SBN: 327381)
      ashi@cov.com
5     Covington & Burling LLP
      415 Mission St., Ste. 5400
6     San Francisco, CA 94105
7     Telephone: (415) 591-6000

8     [Additional counsel listed on next page]

9     * C.D. California admission application forthcoming

10    Attorneys for Plaintiffs

11
                                 UNITED STATES DISTRICT COURT
12
                             CENTRAL DISTRICT OF CALIFORNIA
13
                                        EASTERN DIVISION
14
      RICHARD HART, ERVIN                         Case No. 5:20-cv-1559
15    LONGSTREET, ALDO
      HERNANDEZ, CHARLES GLUCK,
16    AND GRAHAM WALDROP,
      individually and on behalf of all others
17    similarly situated,                         JOINT STATUS REPORT

18                 Plaintiffs,                    Date: December 7, 2020
                                                  Time: TBD
19    v.                                          Hon. Jesus G. Bernal

20    STEPHANIE CLENDENIN, Director
      of California Department of State
21    Hospitals, in her official capacity;
      JANINE WALLACE, Executive
22    Director of Patton State Hospital, in her
      official capacity,
23
                   Defendants.
24
25
26
27
28

                                          JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 2 of 7 Page ID #:92



1     JENNIFER STARK (SBN: 267062)
2     Jennifer.Stark@disabilityrightsca.org
      AARON FISCHER (SBN: 247391)
3     Aaron.Fischer@disabilityrightsca.org
4     ANNE HADREAS (SBN: 253377)
      Anne.Hadreas@disabilityrightsca.org
5     SARAH GREGORY (SBN: 303973)
6     Sarah.Gregory@disabilityrightsca.org
      KIM PEDERSON (SBN: 234785)
7     Kim.Pederson@disabilityrightsca.org
8     Disability Rights California
      1330 Broadway, Suite 500
9     Oakland, CA 94612
10    Telephone: (510) 267-1200
      Facsimile: (510) 267-1201
11
12    Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                        JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 3 of 7 Page ID #:93



1             On August 5, 2020, Plaintiffs Richard Hart, Ervin Longstreet, Aldo Hernandez,
2     Charles Gluck, and Graham Waldrop filed this putative class action seeking to represent
3     all individuals who are currently confined, or who will be confined in the future, at Patton
4     State Hospital (“DSH-Patton”) during the COVID-19 pandemic and who are or might be
5     at risk of becoming severely ill or dying from complications related to COVID-19
6     according to CDC guidelines (the “Proposed Class”). The Director of DSH, Stephanie
7     Clendenin, and the Executive Director of DSH-Patton, Janine Wallace, are the defendants
8     in this action.
9             Pursuant to the Court’s November 18, 2020 Order (ECF No. 19), the parties submit
10    the following Joint Status Report in advance of the status conference on December 7,
11    2020.
12            Plaintiffs’ Position: At the time this action was filed, according to Defendants’
13    published data and based on information received by Plaintiffs’ counsel, at least 112
14    patients and 147 facility staff at DSH-Patton had tested positive for COVID-19 and at
15    least two patients had died from complications after contracting the virus. 1
16            Since the filing of the complaint, the parties have engaged in discussions as to
17    possible resolution of this matter, with Plaintiffs working to secure necessary relief for
18    the Proposed Class expeditiously. In addition to engaging in settlement discussions
19    regarding appropriate class-wide relief, Plaintiffs have also sought relief for specific
20    plaintiffs and prospective class members.
21            After conferring, Plaintiffs sent Defendants a settlement proposal; Plaintiffs also
22    sent Defendants targeted data requests meant to facilitate discussions and provided a
23    proposed protective order thereafter. Defendants have not agreed to or provided a
24    response to the protective order, nor provided responses to Plaintiffs’ data requests.
25
26    1
        The Department of State Hospitals provides the number of patient and staff who have
      tested positive for COVID-19, as well as information on the number of deaths, five times
27
      a week. See https://www.dsh.ca.gov/COVID-19/Patient_and_Staff_COVID-
28    19_Tracking.html.

                                                     1
                                           JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 4 of 7 Page ID #:94



1           In early October, Plaintiffs learned from the named Plaintiffs and several other
2     prospective class members that a new COVID-19 exposure had occurred in their housing
3     units and that they were placed in quarantine. Plaintiffs’ understanding is that a large
4     number of prospective class members at DSH-Patton remain in quarantine to this day.
5           The Parties continue to engage in settlement discussions and have made substantial
6     progress. However, to date, the Parties have been unable to reach a final settlement. In
7     the meantime, the risk to Plaintiffs and the Proposed Class has increased significantly.
8     As of November 30, 2020, the number of patients at DSH-Patton testing positive (221)
9     has nearly doubled since the case was filed. According to DSH’s published data, fifty-
10    three (53) DSH-Patton patients have tested positive in the last two weeks alone. The
11    percentage of the Patton patient population that has tested positive for COVID-19 in the
12    last two weeks is more than four times greater than average percentage of individuals
13    testing positive for COVID-19 in San Bernardino County. 2 Plaintiffs’ counsel are
14    informed that at least five additional patients have died at Patton from complications
15    related to COVID-19 since Plaintiffs filed their complaint.
16          In light of the immediate threat to the health and well-being of Plaintiffs and
17    members of the Proposed Class, Plaintiffs intend to file a Motion for Preliminary
18    Injunction and a Motion for Certification of the Proposed Class, likely the week of
19    December 14, absent the reaching of a settlement that can be presented to the Court for
20    approval pursuant to Rule 23 of the Federal Rules of Civil Procedure. Plaintiffs may also
21    seek expedited discovery on the matters at issue in this action.
22          Defendants’ Position: Months before this action was brought, the Department of
23    State Hospitals (DSH) engaged in effective actions to address the threat of COVID-19
24    infection to its patients and staff at each of its facilities, including DSH-Patton. Those
25
26    2
        Compare 53/1527 (total beds at Patton), or 3.5% of population, with 18,742 new cases
      in San Bernardino County over the same period, or .86% of the county population. See
27
      https://sbcph.maps.arcgis.com/apps/opsdashboard/index.html#/44bb35c804c44c8281da6
28    d82ee602dff.

                                                    2
                                          JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 5 of 7 Page ID #:95



1     actions are ongoing, and will continue even as the vaccination of health care workers
2     throughout California commences in the next two to three weeks.
3           At the start of the COVID-19 pandemic, DSH recognized that the demographics of
4     its patient population, unlike the demographics of local communities, render many of its
5     patients susceptible to COVID-19: nearly 25% of the patients in DSH hospitals are 60 or
6     older and, regardless of age, individuals with serious mental illness typically have a 20%
7     higher risk of morbidity and mortality than the general population. 3 DSH quickly and
8     effectively acted upon that recognition by using its emergency authority, in conjunction
9     with the Governor’s Emergency Proclamation, to stop admissions from March 23, 2020
10    through May 22, 2020 in order to protect its patients and staff while consulting with
11    public health and infection disease specialists from the California Department of Public
12    Health (CDPH) and other state and local partners on the proper policies and practices for
13    COVID-19 prevention in hospital settings. During this time, DSH reduced its census to
14    establish isolation and quarantine space within its hospitals.
15          DSH executed an initial COVID-19 response plan across its system that followed
16    guidance from the CDPH, the Centers for Disease Control and Prevention, and other state
17    and local partners. Upon reopening to admissions, DSH implemented and continues to
18    implement COVID-19 protocols that target the primary source of infection in its
19    hospitals: staff and newly admitted patients. Such protocols including the screening of
20    employees for COVID-19 (including surveillance testing of staff and patients on certain
21    units and, when there is an exposure, on a widespread basis); quarantine areas for patients
22    under investigation for exposure to COVID-19; social distancing protocols; a prohibition
23
24    3
       Plaintiffs’ methodology for their statistical argument in footnote 2 is not clear. In
      asserting that DSH-Patton’s positivity rate is greater than San Bernardino County’s rate,
25    Plaintiffs appear to cite a total case rate for the DSH population while looking at a
26    positivity rate for the County at a particular point in time. DSH is not aware of the
      number of San Bernardino County residents that have received COVID-19 tests. As of
27
      November 30, 2020, DSH has performed 30,968 tests on a cumulative total of 6,137
28    patients across all five hospitals.

                                                    3
                                          JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 6 of 7 Page ID #:96



1     on admissions of COVID-19 positive patients (other than mentally disordered offenders)
2     throughout the state; cohort admissions with a two-week quarantine and testing of newly-
3     admitted patients; use of masks and handwashing; and a prohibition on in-person
4     visitation unless for a court-ordered evaluation, end-of-life care, or other legal matter.
5     Further, DSH continually assesses and takes necessary action to implement any new
6     guidelines from CDPH, Centers for Disease Control and Prevention, and other leading
7     experts, concerning the prevention of COVID-19. Such necessary action included the
8     closure of DSH-Patton to admissions when a cluster of COVID-19 infections occurred.
9           Throughout the pandemic, DSH has fulfilled its obligation to provide mental health
10    treatment to its patients and will continue to do so. DSH-Patton, which provides care to
11    approximately 1,527 forensically and civilly committed patients within a secure area,
12    continually reviews patients to assess whether they are clinically and forensically
13    appropriate for discharge. However, the committing (state) courts must review any
14    recommendations for the discharge of patients, such as those who are committed as not
15    guilty by reason of insanity, and determine whether their placement in a community
16    setting is appropriate and available. Further, even if a community setting is appropriate
17    and available, such settings commonly involve congregate or shared living space.
18          The parties have engaged in multiple discussions of a potential settlement of this
19    matter. DSH is optimistic that such settlement is possible, even as the apparently
20    imminent distribution of a COVID-19 vaccine to health care workers may reduce the risk
21    of COVID-19 within DSH facilities. DSH has been transparent in its response to
22    COVID-19: DSH’s policies and procedures as well as its COVID-19 statistics, by
23    facility, are on its public website. (See DSH’s public website https://dsh.ca.gov/COVID-
24    19/ Protocols_and_Workflow.htm [policies] & https://dsh.ca.gov/COVID-
25    19/Patient_and_Staff_COVID-19_Tracking.html [statistitics].) The parties have agreed
26    upon the electronic platform for DSH-Patton’s COVID-19 policies, which will be
27    produced shortly. DSH is carefully analyzing the draft protective order to ensure
28    patients’ privileged information is safeguarded.

                                                    4
                                           JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 21 Filed 12/02/20 Page 7 of 7 Page ID #:97



 1          Because DSH has already engaged in proactive measures to safeguard DSH
 2    patients from COVID-19 infection and to determine the possibility of discharging any
 3    patients to community settings to hopefully reduce their individual risk of COVID-19
 4    infection, DSH respectfully states that Plaintiffs need not seek any emergency court
 5    orders.
 6                                              ***
 7          At the status conference, the parties will provide any updates regarding settlement
 8    discussions and will be prepared to discuss case management/scheduling matters.
 9
10          Respectfully submitted,
11 Dated: December 2, 2020
12                                         By: /s/ Anne Hadreas
13                                                 Anne Hadreas, Esq.
14                                                 Disability Rights of California
                                                   Attorneys for Plaintiffs
15
16
     Dated: December 2, 2020
17
                                           By: /s/ Lisa Tillman
18
19                                                    Lisa Tillman
20                                                    Deputy Attorney General
                                                      Office of the Attorney General
21                                                    Attorneys for Defendants
22                                                    Stephanie Clendenin and Janine
                                                      Wallace, sued in their official capacities
23
24
25
26
27
28

                                                  5
                                         JOINT STATUS REPORT
